[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
Pursuant to the order of remand from the Appellate Court in Stearns v. Hartford Accident  Indemnity Co.,29 Conn. App. 378 (1992), a review of the record, testimony, and the proposed findings of fact submitted by both parties, was made by the court.
The determining factor in this case is the credibility to be given to the testimony of two witnesses, John F. Stevens, and the plaintiff John D. Stevens. Since credibility is such a major fact, it would be inappropriate to address the issues in this case without a complete retrial.
Accordingly, a mistrial is declared by this court, and the case is ordered to be placed back on the trial list.
Arnold W. Aronson, J.